Citation Nr: 1112000	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 1951.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio via a "Tiger Team" decision.  The matter is now at the RO in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing held at the RO on March 3, 2011.  A transcript of this hearing is associated with the claims folder.

Issues of entitlement to service connection for carpal tunnel syndrome affecting the right upper extremity and left upper extremity both claimed as secondary to his cold injury residuals of both upper extremities have been raised by the record, (see Transcript pages 9-10) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he should be awarded TDIU.  At present he is service connected for the following:  Post traumatic stress disorder (PTSD) rated as 30 percent disabling; cold injury residuals of the left upper extremity rated as 20 percent disabling; cold injury residuals of the right upper extremity rated as 20 percent disabling; cold injury residuals of the right lower extremity rated as 20 percent disabling; cold injury residuals of the left lower extremity rated as 20 percent disabling; and tinnitus rated as 10 percent disabling.  His combined rating is 80 percent disabling.  

The Board finds that it is necessary to remand the TDIU claim for further development.  During his March 2011 hearing, he has indicated the existence of records which may be pertinent to this claim, although not yet of record.  Of note, he has reported ongoing treatment for PTSD symptoms at the VA in Corpus Christie and the Vet Center in Corona since 2007 which is the year of the most recent VA treatment records.  He has also alleged that he underwent surgery for carpal tunnel syndrome of the right hand in February 2011, with upcoming carpal tunnel surgery planned for March 2011 for the left hand at the Orthopedic Center in Corpus Christi.  He has in essence alleged that the carpal tunnel symptoms are due to his cold injuries to his hands.  

In addition, the Veteran alleged that he stopped work in 1992 and was awarded Social Security disability benefits around that time.  He indicated that the basis for the Social Security award was at least in part due to disabilities that are currently service connected, although they were not at the time.  As such records could prove relevant to his claim, an attempt should be made to obtain them.

Thus, further development of the TDIU claim includes consideration of the additional evidence regarding the severity of his service-connected disabilities, as well as obtaining evidence regarding his most recent surgeries.

Since the service connected disorders were most recently examined in 2007, a more recent examination should be scheduled to provide an opinion as to the extent the aforementioned service connected disabilities affect his ability to obtain and maintain substantial gainful employment.  VA's statutory duty to assist the appellant includes providing additional VA examination by a specialist when indicated, and conducting a thorough and contemporaneous medical examination, and providing a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the Board notes that the claim referred to the RO for further adjudication of possible entitlement to service connection for carpal tunnel syndrome affecting both hands as secondary to cold injury residuals is inextricably intertwined with the TDIU currently on appeal because the outcome of the service connection claim may have a bearing upon the claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess any records showing treatment the Veteran received for his service connected disabilities since 2007, as well as any records of VA treatment for PTSD at the VA Medical Provider in Corpus Christie Texas or Vet Center in Corona, plus private records documenting carpal tunnel surgery at the Orthopedic Center in Corpus Christie around February and March 2011.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  The AOJ should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits awarded, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  Following completion of the above, the AOJ should schedule the Veteran for a VA examination(s) by the appropriate specialist(s) to determine the nature and extent of his service-connected PTSD, tinnitus and the cold injury residuals of his bilateral upper extremities and bilateral lower extremities, in accordance with the latest AMIE worksheet for rating such disorders.  The claims file should be made available to the examiner(s) for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted.  The examiner(s) should record pertinent medical complaints, symptoms, and clinical findings in accordance with the AMIE criteria for evaluating PTSD, tinnitus and the cold injury residuals of his bilateral upper extremities and bilateral lower extremities, and should comment on the functional limitations caused by these service-connected disabilities.  Finally, the examiner(s) should indicate the effect the PTSD, tinnitus and the cold injury residuals of his bilateral upper extremities and bilateral lower extremities have on his ability to obtain and maintain gainful employment.  If the requested medical opinion cannot be given, the examiner should state the reason why.

4.  After undertaking any other development deemed essential in addition to that specified above, (including if necessary, consideration of the intertwined claims of entitlement to service connection for carpal tunnel syndrome of both upper extremities) the AOJ should re-adjudicate the Veteran's TDIU claim in light of all the evidence of record.  If the TDIU claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



